Case: 15-50227      Document: 00513317417         Page: 1    Date Filed: 12/22/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit

                                                                                     FILED
                                    No. 15-50227                             December 22, 2015
                                  Summary Calendar
                                                                                Lyle W. Cayce
                                                                                     Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

MILVIA ESTER HERNANDEZ-LORENZO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:14-CR-931-1


Before REAVLEY, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *
       Milvia Ester Hernandez-Lorenzo (Hernandez) appeals the 21-month
prison sentence imposed following her guilty plea conviction of illegal reentry.
She argues that the sentence is substantively unreasonable because the
Sentencing Guidelines double-counted her criminal history by stacking
multiple enhancements based on her prior convictions. She asserts that her
sentence at the bottom of the resulting guideline range is greater than


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50227     Document: 00513317417          Page: 2   Date Filed: 12/22/2015


                                  No. 15-50227

necessary to achieve the goals of 18 U.S.C. § 3553(a). Hernandez recognizes
that double-counting prior convictions under the Guidelines is generally
permissible. See United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir. 2009);
United States v. Calbat, 266 F.3d 358, 364 (5th Cir. 2001).              She asserts,
nevertheless, that double-counting in this case resulted in an unreasonable
sentence in violation of her right to due process.
      After United States v. Booker, 543 U.S. 220 (2005), we review sentences
for substantive reasonableness under an abuse-of-discretion standard. United
States v. Johnson, 619 F.3d 469, 471-72 (5th Cir. 2010). We apply a rebuttable
presumption    of    reasonableness   to       a   within-guidelines   sentence    like
Hernandez’s. United States v. Alvarado, 691 F.3d 592, 596-97 (5th Cir. 2012).
Because Hernandez did not object to the substantive reasonableness of her
sentence, we review her claim for plain error. See United States v. Peltier, 505
F.3d 389, 391-92 (5th Cir. 2007). To show plain error, Hernandez must show
a forfeited error that is clear or obvious and that affects her substantial rights.
Puckett v. United States, 556 U.S. 129, 135 (2009).             If she makes such a
showing, we have discretion to correct the error if it seriously affects the
fairness, integrity, or public reputation of judicial proceedings. Id.
      Hernandez recognizes that her arguments are likely foreclosed by our
prior decisions. See, e.g., Duarte, 569 F.3d at 529-31; Calbat, 266 F.3d at 364.
To the extent that they are, she raises the claims to preserve them for possible
further review by the Supreme Court. In any event, she has failed to rebut the
presumption of reasonableness that applies to her within-guidelines sentence
and has failed to show that the district court committed any error, plain or
otherwise, in imposing the sentence. See Alvarado, 691 F.3d at 596-97; Peltier,
505 F.3d at 391-92. Accordingly, we AFFIRM.




                                           2